 



Exhibit 10.2
AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
     THIS AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (the “Amendment”) is made
as of October 5, 2007, by and between Chartwell International, Inc., a Nevada
corporation (the “Seller”), and G&A Holdings, LLC, a New Jersey limited
liability company (the “Buyer”), under that certain Stock Purchase Agreement by
and between Buyer and Seller dated as of October 3, 2007 (the “Agreement”).
Capitalized terms not specifically described herein shall have the meaning
ascribed to them in the Agreement.
RECITALS
     WHEREAS, Seller and Buyer desire to amend the Agreement to add a condition
to closing and revise certain post-closing covenants in the Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the promises and
covenants contained herein, the sufficiency of which is hereby acknowledged, the
parties agree as follows:
TERMS AND CONDITIONS
1. Non-Competition. Section 5.1 of the Agreement is hereby amended and restated
in its entirety to read as follows:
“5.1 Non-Competition. Seller agrees not to own or operate a construction and
demolition debris transfer station in Hudson, Bergen, Passaic, Morris or Essex
counties for a period of twenty four (24) months after the Closing Date.”
2. Repairs. Section 1.3.2.9 shall be added to the Agreement as an additional
closing condition as follows:
“1.3.2.9 Repairs. Buyer will make repairs to portions of the floor and pavement
in one of the Structures in accordance with Buyer’s quote provided to Seller
dated October 5, 2007. Seller agrees to pay for such repairs by cash or as a
set-off against the remaining Escrow Amount set forth in Section 1.2.3. Buyer
anticipates pouring concrete no later than October 9, 2007. Both parties agree
to allow four (4) days for the concrete to set prior to the Closing Date;
provided, however, if this repair is not fully completed by October 14, 2007,
both parties hereby effectively waive this condition to Closing and agree to
complete the purchase and sale of the Shares as contemplated under
Section 1.2.4. Buyer agrees to provide Seller a Certificate of Insurance prior
to commencement of repairs. In the event that Buyer does not begin repairs as
set forth herein, Seller shall have the right to undertake the repairs on its
own, and upon completion of such repairs, and

-1-



--------------------------------------------------------------------------------



 



satisfaction of all other conditions set forth in this Agreement, the Closing
shall occur.
3. Effectiveness; Continuity of Terms. This Amendment shall be effective when
executed by the Seller and Buyer. All other terms and provisions of the
Agreement shall remain in full force and effect.
4. Governing Law. This Amendment shall be governed, construed and enforced in
accordance with the laws of the State of New Jersey, without regard to the
principles of conflicts of laws.
5. Counterparts. This Amendment may be signed in counterparts, each of which
when taken together shall constitute one fully executed document.

-2-



--------------------------------------------------------------------------------



 



SIGNATURES
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
SELLER:

          CHARTWELL INTERNATIONAL, INC.    
 
       
By:
       
 
       
 
  Paul Biberkraut, Chief Financial Officer    

BUYER:

          G&A HOLDINGS, LLC    
 
       
By:
       
 
       
 
  Arthur Fletcher, Jr., President    

-3-